DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/01/2021 has been entered. 
	Claims 1-29 are pending and being examined.

Response to Amendment
The previous rejection of Claims 7-9, and 18-20, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim(s) 1, 2, 4-6, 10-13, 15-17, 21-24, 26, 27, and 29, under 35 U.S.C. 102(a)(1) as anticipated by US 2009/0131569 A1 to Schwitter et al. (hereinafter Schwitter), as evidenced by US 6,916,517 B1 to Montanari et al. (hereinafter Montanari’517) are withdrawn in light of the Applicant’s arguments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim(s) 1, 2, 4-6, 10-13, 15-17, 21-24, 26, 27, and 29, is/are rejected under 35 U.S.C. 103 as obvious over US 2009/0131569 A1 to Schwitter et al. (hereinafter Schwitter), as evidenced by US 6,916,517 B1 to Montanari et al. (hereinafter Montanari’517).

Regarding claims 1, 2, 4-6, 10-13, 15-17, 21-24, 26, 27, and 29, Schwitter teaches a polyamide moulding composition comprising 70-99.5 wt% of a thermoplastic polyamide and 0.5-30 wt% of a polyamide oligomer (See abstract), specifically obtained by mixing/melt kneading and extruded into a test piece 63 wt% of polyamide MACM12:PA6I6T (30wt:70wt), 7 wt% of polyamide 12 oligomer having a molar mass of 2000 g/mol and NH2/COOH end groups, and 30 wt% of glass fibre, (See Table 4, para 78-97 and 103). Schwitter also teaches the above MACM12:PA6I6T is preferably a combination of partially crystalline and amorphous polyamide (para 43, and 47-48), wherein the above PA6I6T is partially crystalline (para 47), which qualifies as the at least one “semicrystalline” polyamide as cited on page 7, line 17-18 of the Applicant’s specification. Furthermore, Schwitter teaches the MACM12 can be microcrystalline (para 48), which inherently meets the claimed transparent semicrystalline polyamide because the Applicant states on page 16, line 11-13 that B.12 (i.e. MACM12), is a semicrystalline transparent homopolyamide. See MPEP 2112.01. The above meets melt kneading meets the claimed compounding, composition, matrix, extrusion, and of claims 1, 17, 27, and 29, the above 
Schwitter further teaches the above PA oligomer is preferred to have a very few reactive end groups (para 28 and 32), and further teaches the molar mass and the end groups are controlled by the addition of a monoamine and monocarboxylic acid such as stearyl amine and stearic acid, which gives the oligomers only one functionality (para 37-39) and the above molar mass is to be from 800-5000 g/mol, (para 18). The above PA 12 oligomer having the molar mass control controlled/terminated by a monoamine and monoacid meets both the claimed compatible monoamine and monoacid prepolymer and meets the claimed “monofunctional amine/acid”  because chain limiters such as monoamines and monoacids results in monofunctional polyamide oligomer chains as evidenced by Montanari’517 which teaches that a primary amine chain limiter leads to a polyamide oligomer chains having an alkyl end group and an amine end group, (col 5, ln 37-39), and meets claims 10-12, 16, and 21-23. 
The claimed method and composition would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention based on the teachings of Schwitter because Schwitter teaches a polyamide moulding composition comprising 70-99.5 
Schwitter does not explicitly teach the crystallization kinetic, warpage, transparency or mechanical properties.
However, Schwitter teaches a substantially identical composition, specifically, the same B.12 partially crystalline copolyamide, the same polyamide oligomer, and additives with no nucleating agent, all within the claimed amounts, and the Applicant cites on page 14, line 29 to page 15, line 21 that it is the use of the prepolymer with the semicrystalline polyamide with no nucleating agent which gives the composition the crystallization kinetic, warpage, transparency or mechanical properties. “[p]roducts of identical chemical composition can not have mutually exclusive properties.” See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwitter, and as evidenced by US 6,915,517 B1 to Montanari et al. (hereinafter Montanari’517).

Regarding claim 3, as cited above and incorporated herein, Schwitter teaches claims 1, 17, 27, and 29. Schwitter also teaches the semicrystalline polyamide and prepolymer in the claimed amounts.
Schwitter further teaches the fillers such as the glass fibres can be used in amounts of 0-95 wt%, (para 65), which overlaps and meets the claimed amounts of additives. (See MPEP 
The claimed amount of additive would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention based on the teachings of Schwitter because Schwitter further teaches the fillers such as the glass fibres can be used in amounts of 0-95 wt%, (para 66), which overlaps and meets the claimed amounts of additives. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.)

Claim 7-9, and 18-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwitter and as evidenced by Montanari’517, as applied to claims 1 and 17 above, and further in view of FR 2994975 A1 in which US 2015/0225505 A1 to Blondel et al. is used as an English equivalent. (hereinafter Blondel)

Regarding claims 7-9, and 18-20, as cited above and incorporated herein, Schwitter teaches claims 1, and 17. Schwitter also teaches the partially crystalline polyamide can be a copolyamide of MACMI/12 or MACMT/12 (i.e. B.T/PA12), (para 48), which meets the claimed formula A/X.Y, wherein the above 12 (i.e. PA 12) meets the claimed unit A cited in claim 7-9.
Schwitter does not explicitly teach the molar portion of A and X.Y.
However, Blondel teaches a copolyamide having the formula A/X.Y in which A is greater than or equal to 91% by weight (See abstract and para 21). Blondel further teaches the polyamide can be used in polyamide compositions (para 23) and molded parts (para 66-69), 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the copolyamide with the A/X.Y formula of Blondel for the polyamide of Schwitter because Blondel teaches the same field of molded polyamide compositions using similar and compatible components cited above in Schwitter, and Blondel also teaches that amount of A will give the molding good “Ross Flex” fatigue (para 21), and the polyamide will give satisfactory transparency, rigidity and flex modulus. (para 96-100).

Claim 14, and 25, is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwitter and as evidenced by Montanari, as applied to claims 1 and 17 above, and further in view of US 2009/0131674 A1 to Schmid et al. (hereinafter Schmid)


Schwitter does not explicitly teach the PA 11 oligomer cited in claims 14 and 25.
However, Schmid teaches a polyamide oligomer having a number average molar mass of 800-5000 g/mol with at least partially NH2 and carboxyl end groups (See Abstract), that can be used with other type-related thermoplastics such as polyamides (para 58), and further suitable for use in polyamide formulations and mouldings (para 118), which is the same field of use of polyamide mouldings as cited above in Schwitter using similar and compatible components. Schmid further teaches that the polyamide oligomer can be obtain from amino acid and/or lactam (para 42), such as aminolauric acid (i.e. PA 12) or aminoundecanoic acid (i.e. PA11). Schmid also teaches the molar mass and the end groups are controlled by the addition of a monoamine and monocarboxylic acid such as stearyl amine and stearic acid, (para 40-42), and the above PA 11 oligomer having the molar mass control controlled/terminated by a monoamine and monoacid meets both the claimed compatible monoamine and monoacid prepolymer and meets the claimed “monofunctional amine/acid”  because chain limiters such as monoamines and monoacids results in monofunctional polyamide oligomer chains as evidenced by Montanari’517 which teaches that a primary amine chain limiter leads to a polyamide oligomer chains having an alkyl end group and an amine end group, (col 5, ln 37-39). Schmid further teaches that the polyamide oligomer improves processibility and end properties such as hydrolysis, weathering and heat stability. (See Table 5, para 55 and 116-118).
.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwitter as evidenced by Montanari’517, as applied to claims 27 above, and further in view of US 2006/0030692 A1 to Montanari et al. (hereinafter Montaneri’692).

Regarding claim 28, as cited above and incorporated herein, Schwitter teaches claim 27. Schwitter also teaches the polyamide composition can be injection molding for moulded bodies, fibres, films, hollow bodies, and telephone casings (para 76-77).
Schwitter does not explicitly teach the use in shoes.
However, Montaneri’692 teaches microcrystalline polyamide composition (See abstract) comprising a semicrystalline transparent polyamide (para 50-60), used in the field of injection molding to form films, shoe parts, electrical appliance parts and telephone parts, (para 167-168), which is the same field of use semicrystalline polyamide composition using similar components as cited above in Schwitter. The above teachings of Montaneri’692 further 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the semicrystalline transparent polyamide composition of Schwitter for shoes because Montaneri’692 teaches the same field of use semicrystalline polyamide composition using similar components as cited above in Schwitter, Montaneri’692 also teaches such microcrystalline polyamide composition (See abstract) comprising a semicrystalline transparent polyamide (para 50-60), used in the field of injection molding can be used to form films, shoe parts, electrical appliance parts and telephone parts, (para 167-168), which demonstrates to one skilled in the art that semicrystalline transparent polyamide compositions that are suitable for use of telephone parts would also be suitable for use in shoe parts.  (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07).

Response to Arguments
Applicant's arguments filed 06/01/2021 have been fully considered but they are not persuasive.
On page 8-9, the Applicant argues that Schwitter teaches a difunctional oligomer because it teaches the polyamide oligomer having NH2 and carboxyl end groups (Abstract) and that the polyamide oligomer is mostly difunctional and teaches away from monofunctional. This is not persuasive because Schwitter teaches the polyamide oligomers are with basic end groups that are at least partially NH2 end groups, and carboxyl end groups. (Abstract).  monoamines and monocarboxylic acids such as stearyl amine and stearic acid with monoamines and monoacids (para 37), which controls the molar mass and the end groups (para 37) and will implement “a predetermined excess of one functionality (para 39). The above PA 12 oligomer having the molar mass control controlled/terminated by a monoamine and monoacid meets both the claimed compatible monoamine and monoacid prepolymer and meets the claimed “monofunctional amine/acid”  because chain limiters such as monoamines and monoacids results in monofunctional polyamide oligomer chains as evidenced by Montanari’517 which teaches that a primary amine chain limiter leads to a polyamide oligomer chains having an alkyl end group and an amine end group, (col 5, ln 37-39).
Thus, the use of monofunctional polyamide oligomers for the difunctional polyamide oligomers would have been obvious to one ordinarily skilled in the art because Schwitter teaches they can be used in order to control the molar mass and the end groups of the PA oligomers. (para 37-39).
On page 9, the Applicant argues that the composition is be “transparent” because the transparency properties are improved as well as other improved properties as shown in their Table. This is not persuasive because the claim does not actually claim any of the properties in the claim such as the Haze and/or light transmission. Furthermore, as cited above and incorporated herein, Schwitter teaches a substantially identical composition, specifically, the same B.12 partially crystalline copolyamide, the same polyamide oligomer, and additives with 
On page 10, the Applicant argues that Schwitter does not teach the use of only monofunctional compounds or the transparency. This is not persuasive as addressed above and incorporated herein.
On page 11, the Applicant argues that Schwitter teaches adding conductive additives such as carbon blacks (para 49-51), and thus, teaches away from the Applicant’s transparent semi-crystalline polyamide. This is not persuasive because Schwitter only teaches the carbon black is to add conductivity (para 49). Schwitter is merely silent regarding transparency and thus, does not explicitly teach away from transparent properties. As addressed above, Schwitter also teaches substantially each and every component and thus, would have the same properties. Furthermore, Applicant’s cites on page 12, line 10-15 of their own specification that additives such as carbon black may be added to the composition as long as it conserves the transparent proprieties. 

On page 11, the Applicant argues Montanari fails to alleviate the issues of Schwitter. This is not persuasive because Montanari is an evidentiary reference the above PA 12 oligomer having the molar mass control controlled/terminated by a monoamine and monoacid of Schwitter meets both the claimed compatible monoamine and monoacid prepolymer and meets the claimed “monofunctional amine/acid”  because chain limiters such as monoamines and monoacids results in monofunctional polyamide oligomer chains as evidenced by Montanari’517 which teaches that a primary amine chain limiter leads to a polyamide oligomer chains having an alkyl end group and an amine end group, (col 5, ln 37-39).
On page 12-14, the Applicant makes the same arguments in regard to obviousness and the other combinations over Blondel, Schmid, and Montanari, which are unpersuasive as addressed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.